DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “among the T first-type radio signals there is(are) only T1 first-type radio signal(s) being used to determine Q, wherein T is a positive integer greater than 1, the Q is a positive integer, and T1 is a positive integer less than the T, the Q energy detection(s) is(are) used to determine whether the first sub-band is idle” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method in a first node for wireless communications, comprising: receiving T first-type radio signals, and transmitting T second-type radio signals in a first time 
2.	Regarding claim 11 – A device in a first node for wireless communications, comprising: a first processor, receiving T first-type radio signals, and transmitting T second-type radio signals in a first time window, and a first receiver, performing Q energy detection(s) respectively in Q time sub-pool(s) on a first sub-band to obtain Q detection value(s), wherein the T second-type radio signals respectively correspond to the T first-type radio signals, at least one multicarrier symbol is occupied by each of the T second-type radio signals, among the T first-type radio signals there is(are) only T1 first-type radio signal(s) being used to determine Q, wherein T is a positive integer greater than 1, the Q is a positive integer, and T1 is a positive integer less than the T, the Q energy detection(s) is(are) used to determine whether the first sub-band is idle, T1 second-type radio signal(s) of the T second-type radio signals that corresponds(correspond) to the T1 first-type radio signal(s) is(are) composed of second-
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-30 are allowable over the prior art of record.

Conclusion

Claims 1-30 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou (US 2018/0343646 A1) discloses method and apparatus for control plane and user plane transmissions in a customized C-RAN.
Dai et al. (US 2018/0132137 A1) discloses resource use method, device, and system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
15 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465